Mr. Justice Dickey delivered the opinion of the Court: This is a controversy arising out of a claim, by appellee, against the estate of Henry Harrison, who died intestate March 15, 1878. Appellants are administrators of the estate. On May 20, 1878, the claim was filed in the county court, for $14,546.44. This claim, at that time, was in the form of an itemized account for work and labor done for deceased, and for boarding, and care, and money expended. In 1880, pending the controversy, the form of the claim was changed, and the same amount was claimed to have arisen from the same source “as per contract” made with the deceased. The case was taken to the circuit court, where there were three trials, the verdict at each trial being for the claimant. Two new trials were granted by the circuit court, but that court refused to set aside the verdict at the last trial, and judgment was given for the claimant. The administrators appealed to the Appellate Court, where the judgment of the circuit court was affirmed. From the judgment of the Appellate Court the administrators appeal to this court. To reverse the judgment, appellants insist that the court erred in charging the jury. The instructions were numerous, and several instructions asked by appellants were refused. It is not deemed necessary to discuss each instruction separately. It is insisted that under the claim, as amended, no recovery could be had unless a special contract was proven, and that it was error to charge the jury that a recovery might be had upon an implied contract. I do not think that the statute, in requiring claims against estates to be filed in writing, was intended to introduce such strictness in the trial of such claims. Mo special pleading is required in such cases. Where the claim is for services, care, goods furnished, and the like, claimed to.have been furnished under a contract, and on the trial the performance of the services, or care, or the furnishing of the goods, is proven under such circumstances as to show they were not mere gifts, it would work great injustice to say no recovery could be had save on proof of a special contract for the payment. This, it is believed, never was the rule of practice in probate courts in this State. The substance of the refused instructions, in so far as they lay down a correct rule, was given in other instructions, and no wrong was done appellants. Some of the instructions were properly refused, as simply calling the attention to particular parts of the testimony. Upon the whole, we find no adequate ground for the reversal of the judgment of the Appellate Court. It is therefore affirmed. Judgment affirmed.